                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARRELL D. WALKER, #15560-045,                   )
                                                 )
                      Petitioner,                )
                                                 )
       vs.                                       )       Case No. 19-cv-489-NJR
                                                 )
T. G. WERLICH,                                   )
                                                 )
                      Respondent.                )


                                 ORDER OF DISMISSAL

ROSENSTENGEL, Chief Judge:

       Petitioner Darrell D. Walker, an inmate in the Bureau of Prisons, filed a petition for writ

of habeas corpus under 28 U.S.C. § 2241 on May 9, 2019. (Doc. 1).

       On October 29, 2019, Respondent’s counsel forwarded to the Court a letter from the

Respondent Warden, documenting that Petitioner Walker died on October 28, 2019. (Doc. 24).

       Walker’s death has rendered this habeas action, which sought an order releasing Walker

from custody, moot. See McClendon v. Trigg, 79 F.3d 557, 559 (7th Cir. 1996) (dismissing state

prisoner’s habeas petition seeking restoration of good-conduct credits as moot due to petitioner’s

death); Born v. United States, 129 F.3d 1267 (7th Cir. 1997) (table).

       IT IS THEREFORE ORDERED that this action is DISMISSED WITH PREJUDICE

as moot. The Clerk is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: October 31, 2019


                                                     ___________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge
